EXHIBIT 10.3
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT, dated as of June 6, 2014 (this "Agreement"), by
and among Cannabis Kinetics Corp., a Nevada corporation (the "Purchaser"), REM
International, LLC, a Colorado limited liability company (“REM” or the
“Company”), and Robert E. Matuszewski (the “Principal”).


W I T N E S S E T H:
 
WHEREAS, the Purchaser desires to acquire from REM, and REM desires to sell to
the Purchaser, all or substantially all of the assets of REM upon the terms and
subject to the conditions set forth in this Agreement;
 
WHEREAS, the Board of Directors of the Purchaser has determined that it is in
the best interests of the Purchaser and its stockholders, and the Principal has
determined that it is in the best interests of REM for the Purchaser to purchase
the assets of REM (the "Asset Purchase") upon the terms and conditions set forth
herein;
 
NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
do hereby agree as follows:
 
1. CERTAIN DEFINITIONS.
 
1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified or referred to below:
 
"Affiliate" of any Person shall mean any Person which, directly or indirectly,
controls or is controlled by that Person, or is under common control with that
Person. For the purposes of this definition, "control" (including, with
correlative meaning, the terms "controlled by" and "under common control with"),
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.
 
"Agreement" shall have the meaning set forth in the recitals.
 
“Alternative Transaction" shall have the meaning set forth in Section 6.4.
 
"Asset Purchase" shall have the meaning set forth in the recitals.
 
"Assets" shall have the meaning set forth in Section 2.1.
 
 
1

--------------------------------------------------------------------------------

 
 
“Assigned Contracts” shall mean, to the extent identified on Schedule 2.1(vi),
all Contracts, whether written or oral, with the Company’s vendors, suppliers or
customers and any other Persons to which either the Company or the Principal is
a party or to which the business of the Company is subject, including, without
limitation, all customer orders and purchase orders for equipment and/or
services to be rendered that are yet to be performed, fulfilled or completed
and, in each case, any claim or right or any benefit thereunder or resulting
therefrom including, without limitation, any right to indemnification.
 
“Assumed Liabilities” shall have the meaning set forth in Section 2.2.
 
"Business Day" shall mean any day that is not a Saturday or a Sunday or a day on
which banks located in Colorado are authorized or required to be closed.
 
"Cash Amount" shall mean $118,500.00 which shall be paid in cash to REM.
 
"Closing" shall have the meaning set forth in Section 3.1.
 
"Closing Date" shall have the meaning set forth in Section 3.1.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended. All citations
to the Code or to the regulations promulgated thereunder shall include any
amendments or any substitute or successor provisions thereto.
 
"Company Approvals" shall have the meaning set forth in Section 4.5.
 
"Company Indemnified Parties" shall have the meaning set forth in Section 10.2.
 
"Contemplated Transactions" shall mean the Asset Purchase and the execution,
delivery and performance of and compliance with this Agreement and all other
agreements to be executed and delivered pursuant to this Agreement.
 
"Contract" shall mean all contracts, agreements, commitments, notes, bonds,
deeds of trust, indentures, leases, mortgages, arrangements, instruments,
documents of any nature or description that a Person is party to or obligated
by.
 
"Damages" shall have the meaning set forth in Section 10.1.
 
"Encumbrance" shall mean any security interest, pledge, mortgage, lien, charge,
encumbrance, license, easement, right-of-way, cloud on title, adverse claim,
preferential arrangement or restriction of any kind, including, but not limited
to, any restriction on the use, voting, transfer, receipt of income or other
exercise of any attributes of ownership.
 
 
2

--------------------------------------------------------------------------------

 
 
"Excluded Assets" shall mean those assets of REM which are identified as
excluded assets on Schedule 2.2.
 
"Governmental Body" shall mean any federal, state or local government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal or judicial or arbitral body or any quasi-governmental or
private body exercising any regulatory or taxing authority thereunder.
 
"Intellectual Property" shall mean any and all: (a) invention registrations, (b)
patents (including but not limited to design patents), patent registrations and
patent applications (including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations) and all improvements to
the inventions disclosed in each such registration, patent or application, (c)
trademarks, trademark rights, business identifiers, service marks, trade dress,
logos, trade names, brand names and corporate names (and any deviations
thereof), whether or not registered, including but not limited to all common law
rights, and registrations and applications for registration thereof, including,
but not limited to, all marks registered in any trademark offices throughout the
world, (d) registered and unregistered copyrights in both published works and
unpublished works (including but not limited to copyrights on designs) and
registrations and applications for registration thereof, (e) computer software,
including, without limitation, source code, operating systems and
specifications, data, data bases, files, documentation and other materials
related thereto, data and documentation, (f) all know-how, trade secrets and
confidential or proprietary, technical and business information (including but
not limited to ideas, pricing information, client lists and other data,
formulas, compositions, inventions, and conceptions of inventions whether
patentable or unpatentable and whether or not reduced to practice), (g) whether
or not confidential, technology (including know-how and show-how), production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, copyrightable works,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, (h) all
goodwill associated therewith accruing from the dates of first use thereof, and
all rights associated with the foregoing, and (i) all contracts or agreements
granting any right, title, license or privilege under the intellectual property
rights of any third party.
 
"IRS" shall mean the Internal Revenue Service.
 
"Laws" shall mean all applicable federal, state, local, regional or municipal
laws, statutes, rules, regulations, ordinances, codes, decrees, judgments,
orders or other legal requirements.
 
“Licenses” shall have the meaning provided in Section 2.1(iv).
 
"Parties" shall mean all of the Purchaser, the Company and the Principal.
 
"Party" shall mean any of the Purchaser, the Company or the Principal.
 
"Person" shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust, association, unincorporated organization,
other entity or Governmental Body.
 
"Purchase Price" shall have the meaning set forth in Section 2.4.
 
"Purchaser Indemnified Parties" shall have the meaning set forth in Section
10.1.
 
 
3

--------------------------------------------------------------------------------

 
 
"Records" shall have the meaning set forth in Section 2.1(v).
 
"Securities Act" shall mean the Securities Act of 1933, as amended.
 
"SEC " shall mean the United States Securities and Exchange Commission.
 
"Shares" shall mean 1,500,000 shares of common stock of the Purchaser.
 
"Taxes" shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, together with any interest and any penalties, fines, additions to
tax or additional amounts imposed by any Governmental Body and shall include any
transferee liability in respect of Taxes.
 
"Tax Returns" shall mean any federal, state, local or foreign return, report,
information return or other document (including any related or supporting
information) filed or required to be filed with any Governmental Body in
connection with the determination, assessment or collection of any Taxes or the
administration of any laws, regulations or administrative requirements relating
to any Taxes.
 
"Transaction Documents" shall mean, collectively, this Agreement and any and all
agreements, exhibits, schedules, certificates, instruments and other documents
contemplated hereby or executed and delivered in connection herewith.
 
"Unassumed Liabilities" shall mean, other than the Assumed Liabilities, any and
all liabilities, duties and obligations of, and claims against or relating to,
the Company or the Principal or the ownership, possession or use of any of the
Assets prior to the Closing, whether accrued, unaccrued, absolute, contingent,
known or unknown, asserted or unasserted and whether now existing or arising at
any time prior to, at, or after the Closing (including, without limitation, all
liabilities of the Company to any of its members, or to any employee,
consultant, officer or director of the Company, or to their respective spouses
and/or children and/or Affiliates, in any amount whatsoever, and all liabilities
of the Company with respect to this Agreement or the Contemplated Transactions,
including, without limitation, legal and accounting fees) and any Encumbrance
upon any of the Assets.
 
1.2  Construction.
 
(a) As used in this Agreement, the masculine, feminine or neuter gender and the
singular or plural numbers shall each be deemed to include the other whenever
the context so requires. This Agreement shall be construed as a whole and in
accordance with its fair meaning and without regard to any presumption or other
rule requiring construction against the Party causing this Agreement or any part
hereof to be drafted. The language used in this Agreement will be deemed to be
the language chosen by the Parties to express their mutual intent, and no rules
of strict construction will be applied against any Party.
 
 
4

--------------------------------------------------------------------------------

 


(b) The Parties acknowledge that each Party has reviewed this Agreement and has
had the opportunity to have it reviewed by legal counsel of its own choosing. If
any words or phrases are stricken or otherwise eliminated, whether or not other
words or phrases have been added, this Agreement shall be construed as if the
words or phrases stricken or otherwise eliminated were never included in this
Agreement.
 
2. PURCHASE AND SALE OF ASSETS.
 
2.1 Purchase and Sale of Assets. Upon the terms and subject to the conditions
set forth herein, and on the basis of the representations and warranties
contained herein, at the Closing, REM shall sell, convey, transfer, assign and
deliver to the Purchaser, and the Purchaser shall purchase, acquire and accept
from REM, all of the rights, title and interest in and to the assets of REM,
other than the Excluded Assets, of every kind, nature and description, personal,
tangible and intangible, including without limiting the generality of the
foregoing,


(i) all of the Company’s Intellectual Property as identified on Schedule 2.1(i);
 
(ii) all inventory, equipment and those other physical assets necessary or
reasonable to the operation of the business, all as identified on Schedule
2.1(ii);
 
(iii) all transferable prepayments, contractual deposits and other funds to be
received for services to be performed after the Closing, including without
limitation, REM’s accounts receivable, pre-paid items and cash, all as
identified on Schedule 2.1(iii);
 
(iv) all licenses, franchises, grants, easements, exceptions, certificates,
consents, permits, approvals, orders and other authorizations of any
Governmental Body relating to the Assets, all of which have been identified on
Schedule 2.1(iv) (the “Licenses”);
 
(v) all documents and records relating to the Assets (including without
limitation, all employment and personnel records, technical design and know-how,
sales data, customer lists, and all other information relating to customers,
representatives, distributors and suppliers and other information including
advertising materials) and copies of all accounting books, records, ledgers and
electronic data processing materials (collectively, the “Records”); and
 
(vi) all the Assigned Contracts, all of which have been identified on Schedule
2.1(vi) (the “Assigned Contracts”).
 
The assets, properties and rights to be conveyed, sold, transferred, assigned
and delivered to Purchaser pursuant to this Agreement are sometimes hereinafter
collectively referred to as the “Assets”.
 
 
5

--------------------------------------------------------------------------------

 


2.2 Liabilities.
 
(a) Other than the Assumed Liabilities, Purchaser shall not assume or otherwise
be bound by or responsible or liable for any Unassumed Liability or any other
liability, duty or obligation incurred by either the Company or the Principal or
any liability, duty or obligation arising out of a breach, violation or default
by the Company or the Principal of or under any Law or Contract (including any
event occurring or fact or circumstance existing as of or prior to the Closing
Date that, with the passage of time or the giving of notice or both, may become
such a breach, violation or default).
 
(b) Purchaser will assume and pay all identified contractual liabilities
associated with the Assets, including without limitation all obligations of the
Company related to, pertaining to, or rising out of the Assigned Contracts, all
obligations of REM arising out of express or implied warranties or state law,
and obligations of REM arising out of any Contract between REM and any
customers, representatives, dealers, distributors, suppliers or vendors, and
such other liabilities, all as described on Schedule 2.2 (the “Assumed
Liabilities”).
 
(c) The Company and Principal covenant and agree to pay, discharge, perform or
exercise in good faith to dispute the Unassumed Liabilities and all remaining
liabilities of the Company.
 
2.3 Transfer of Assets. The transfer of the Assets as herein contemplated shall
be made by the Company, free and clear of all Encumbrances of any kind or nature
and shall be effected by such bills of sale, endorsements, assignments, drafts,
checks, deeds and other instruments of transfer, conveyance and assignment as
shall be reasonably necessary or appropriate to transfer, convey and assign the
Assets to the Purchaser on the Closing Date as contemplated by this Agreement
and as shall be requested by the Purchaser. The Company and/or the Principal
shall, at any time and from time to time after the Closing Date, execute and
deliver such other instruments of transfer and conveyance and do all such
further acts and things as may be reasonably requested by the Purchaser to
transfer, convey, assign, and deliver to the Purchaser or to aid and assist the
Purchaser in collecting and reducing to possession any and all of the Assets, or
to vest in the Purchaser good, valid and legal and beneficial title to the
Assets which had been owned by the Company prior to the Closing.
 
2.4 Purchase Price. The Purchaser shall pay to REM a purchase price for the
Assets equal to (i) the Cash Amount and (ii) the Shares.
 
2.5 Allocation of Purchase Price. The Purchaser and the Company hereby agree
that the Purchase Price to be payable by the Purchaser in connection with the
sale and purchase of the Assets shall be allocated by the Purchaser and the
Company as determined by the Company and as disclosed to the Purchaser in
writing prior to Closing. Such agreed allocation will be intended to comply with
Section 1060 of the Code, and the Parties hereby agree to report the
transactions contemplated by this Agreement for federal and state income tax
purposes in accordance with such allocation.
 
 
6

--------------------------------------------------------------------------------

 
 
2.6 Clearance Certificates. To the extent required by Law and as reasonably
requested by Purchaser as determined pursuant to its due diligence
investigation, to relieve the Purchaser of any liability for unpaid sales or
similar Taxes of the Company attributable to periods prior to the Closing Date,
the Company shall, prior to the Closing Date, take all necessary action in order
to obtain clearance certificates or similar documents from any applicable Tax
authority and deliver such certificates and similar documentation to Purchaser
at Closing.
 
2.7 Transfer Taxes. All municipal, county, state and federal sales and transfer
Taxes incurred, if any, in connection with the transactions contemplated by this
Agreement shall be the responsibility of, and paid promptly by, the Purchaser.
Each Party, as appropriate, shall in a timely manner sign and swear to any
return, certificate, questionnaire or affidavit as to any matter within its
knowledge required in connection with the payment of any such Tax.
 
2.8 Registration Exemption. It is intended that the Shares to be issued pursuant
to this Agreement will be issued pursuant to Section 3(b) or 4(2) of the
Securities Act, and therefore shall not require registration under the
Securities Act or any relevant state law.
 
3. THE CLOSING.
 
3.1 Closing Date. The closing of the transactions contemplated by this Agreement
(the "Closing") shall take place at the offices of the Purchaser, within five
(5) Business Days after the date on which the conditions set forth in this
Agreement shall be satisfied or duly waived, or such other place and date as the
Purchaser and the Company may agree in writing (such date and time of the
Closing is referred to herein as the "Closing Date").
 
3.2 Deliveries by the Purchaser at the Closing. At the Closing, the Purchaser
shall deliver or cause to be delivered to each applicable Party (unless
indicated below) the following:
 
(i) the Cash Amount;
 
(ii) the Shares; and
 
(iii) such other instruments and certificates as may be reasonably requested by
the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
3.3 Deliveries by the Company at the Closing. At the Closing, the Company and
the Principal shall deliver to the Purchaser the following:
 
(i) executed and acknowledged (if appropriate) assignments, bills of sale and/or
certificates of title, dated as of the Closing Date, transferring to the
Purchaser all of the Assets free and clear of all Encumbrances, each
satisfactory to the Purchaser in form and substance;
 
(ii) the Company Approvals;
 
(iii) the Records;
 
(iv) an assignment by REM and the Principal, if applicable, of all right, title
and interest in all Intellectual Property owned and/or used by the Company, all
as identified on Schedule 2.1(i); and
 
(v) such other instruments and certificates as may be reasonably requested by
the Purchaser.
 
3.4 Power of Attorney. Effective upon the Closing Date, the Company hereby
irrevocably constitutes and appoints the Purchaser, its successors and assigns,
the true and lawful attorney of the Company with full power of substitution, in
the name of the Purchaser, or the name of the Company, on behalf of and for the
benefit of the Purchaser, to collect all items being transferred, conveyed and
assigned to the Purchaser as provided herein, to endorse, without recourse,
checks, notes and other instruments in the name of the Company which have been
transferred to the Purchaser, to institute and prosecute, in the name of the
Company or otherwise, all proceedings which the Purchaser may deem proper in
order to collect, assert or enforce any claim, right or title of any kind in or
to the Assets, to defend and compromise any and all actions, suits or
proceedings in respect of any of the Assets subject to the indemnification
obligations under this Agreement, and to do all such acts and things in relation
thereto as the Purchaser may deem reasonably advisable. The Company agrees that
the foregoing powers are coupled with an interest and shall be irrevocable by
the Company for any reason, including without limitation the direct or indirect
dissolution of the Company or in any manner or for any reason. The Company
further agrees that the Purchaser shall retain for its own account any amounts
collected pursuant to the foregoing powers, and the Company shall promptly
transfer and deliver to the Purchaser any cash or other property received by the
Company after the Closing Date relating to the Assets.
 
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company and the Principal,
jointly and severally, hereby make the following representations and warranties
to the Purchaser:
 
4.1 Organization and Good Standing. The Company is a limited liability company
duly organized and validly existing under the laws of Colorado. The Company has
all requisite corporate or other power to own, operate and lease its Assets and
carry on its business as the same is now being conducted. Complete and correct
copies of the Articles of Organization and Operating Agreement of the Company,
as currently in effect, have been delivered to the Purchaser.
 
 
8

--------------------------------------------------------------------------------

 
 
4.2 Capitalization of the Company. REM is owned 100% by the Principal on a
fully-diluted basis. All of the outstanding interests of the equity of the
Company are validly issued, fully paid and non-assessable. There are, and at the
Closing there will be, no outstanding subscriptions, options, rights, warrants,
convertible securities, preemptive rights or other agreements, or understandings
with respect to the voting, sale, transfer, rights of first refusal, rights of
first offer, proxy or registration or calls, demands or commitments of any kind
relating to the issuance, sale or transfer of any membership interests or other
equity securities of the Company, whether directly or upon the exercise or
conversion of other securities. There are, and at the Closing there will be, no
outstanding Contractual obligations of the Company or the Principal to
repurchase, redeem or otherwise acquire any equity of the Company or to provide
funds to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any other Person. The Company does not and has never maintained
any stock, partnership, joint venture or any other security or ownership
interest in any other Person, other than as set forth on Schedule 4.2.
 
4.3 Authority Relative to Agreement. Each of the Company and the Principal, as
the case may be, has all requisite power and authority, corporate or otherwise,
to execute, deliver and perform its obligations under this Agreement and has
taken all action, corporate or otherwise, necessary in order to execute and
deliver the Transaction Documents and all other instruments or agreements to be
executed in connection herewith and to consummate the Contemplated Transactions.
This Agreement and the other Transaction Documents have been duly executed and
delivered by the Company and the Principal. This Agreement and the other
Transaction Documents constitute the valid and binding obligation of the Company
and the Principal, enforceable against such party in accordance with its terms.
 
4.4 Absence of Conflict. Neither the execution and delivery of the Transaction
Documents by the Company or the Principal nor the consummation of the
Contemplated Transactions by the Company or the Principal will (a) violate,
conflict with, result in a breach or termination of, constitute a default under
or give rise to a right to terminate, amend, cancel or accelerate (or an event
which, with notice or lapse of time or both, would constitute the same) (i) any
Contract to which the Company or the Principal is a party or by which any of
their respective properties or assets is bound, (ii) the Articles of
Organization or Operating Agreement of the Company or (iii) any Law, order of a
Governmental Body or any other restriction of any kind or character applicable
to the Company or the Principal or any of their respective properties or assets,
or (b) result in the creation or imposition of any Encumbrance upon any Asset or
any other property or asset of the Company or the Principal.
 
4.5 Consents and Approvals. No consent, waiver, registration, certificate,
approval, grant, franchise, concession, permit, license, exception or
authorization of, or declaration or filing with, or notice or report to, (a) any
Governmental Body or (b) any other Person (including, but not limited to, any
party to a Contract of the Company, is required in connection with the
execution, delivery and performance of the Transaction Documents by the Company
or the Principal, other than the approvals set forth on Schedule 4.5 (such
approvals collectively referred to as the "Company Approvals").
 
4.6 Liabilities. Except (a) as incurred by Company in the ordinary course of
business after the date hereof, or (b) under Contracts constituting all or part
of the Assumed Liabilities, neither the Company nor the Principal has any debts,
liabilities or obligations of any nature (whether absolute, accrued, contingent
or otherwise) in connection with the Assets, the Contracts or the business of
the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
4.7 Litigation. There is no action, suit, hearing, inquiry, review, proceeding
or investigation by or before any court or Governmental Body pending, or
threatened against or involving the Company or the Principal or with respect to
the activities of any employee or agent of the Company. Neither the Company nor
the Principal has received any notice of any event or occurrence which could
result in any such action, suit, hearing, inquiry, review, proceeding or
investigation.
 
4.8 Tax Matters.
 
(a) The Company and the Principal has filed or caused to be filed on a timely
basis all Tax Returns that are or were required to be filed by them, pursuant to
the Laws or administrative requirements of each Governmental Body with taxing
power over it or its assets. As of the time of filing, all such Tax Returns
correctly reflected the facts regarding the income, business, assets,
operations, activities, status, and other matters of the Company and any other
information required to be shown thereon. An extension of time within which to
file any such Tax Return that has not been filed has not been requested or
granted. The Company and the Principal have delivered to the Purchaser true,
complete and correct copies of all Tax Returns filed by them for the last three
years. Schedule 4.8 lists all state, local and foreign jurisdictions in which
the Company has previously filed or currently file Tax Returns, which are all of
the state, local or foreign taxing jurisdictions in which the Company has been
or is required to file Tax Returns. There is no audit, action, suit, claim,
proceeding or any investigation or inquiry, whether formal or informal, public
or private, now pending or threatened against or with respect to the Company or
the Principal in respect of any Tax. There are no Encumbrances for Taxes upon
the assets of the Company.
 
(b) Except as set forth on Schedule 4.8, with respect to all amounts in respect
of Taxes imposed on the Company and the Principal or for which they are or could
be reasonably liable, whether to Governmental Bodies (as, for example, under
Law) or to other Persons (as, for example, under tax allocation agreements),
with respect to all taxable periods or portions of periods since their inception
through the Closing, (i) all applicable tax laws and agreements have been
complied with in all material respects, and (ii) all such amounts required to be
paid by the Company or the Principal to Governmental Bodies or others on or
before the date hereof have been paid.
 
(c) Neither the Company nor the Principal has requested, executed or filed with
the IRS or any other Governmental Body any agreement or other document extending
or having the effect of extending the period for assessment or collection of any
Taxes for which the Company or the Principal could be liable and which still is
in effect.
 
(d) There exists no tax assessment, proposed or otherwise, against the Company
or the Principal nor any lien for Taxes against any assets or property of the
Company or the Principal.
 
(e) All Taxes that the Company or the Principal are or were required by Law to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Body or other Person.
 
(f) Neither the Company nor the Principal are a party to, bound by or subject to
any obligation under any tax sharing, tax indemnity, tax allocation or similar
agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
(g) There is no claim, audit, action, suit, proceeding, or investigation with
respect to Taxes due or claimed to be due from the Company or the Principal or
of any Tax Return filed or required to be filed by the Company or the Principal
pending or threatened against or with respect to the Company or the Principal.
 
(h) Neither the Company nor the Principal has filed a consent pursuant to
Section 341(f) of the Code (or any corresponding provision of state, local or
foreign income tax law) or agreed to have Section 341(f)(2) of the Code (or any
corresponding provision of state, local or foreign income tax law) apply to any
disposition of a subsection (f) asset (as such term is defined in Section
341(f)(4) of the Code) owned by the Company or the Principal.
 
4.9 No Brokers or Finders. The Company has not, nor have any of its Affiliates,
officers, directors or employees on their behalf, employed any broker or finder
or incurred any liability for any brokerage or finder's fee or commissions or
similar payment in connection with any of the Contemplated Transactions, and no
Person has or will have any right, interest or valid claim against or upon the
Purchaser or its Affiliates for any such fee or commission.
 
4.10 Financial Statements.
 
(a) The financial statements of the Company (i) were prepared in all material
respects in accordance with the books and records of the Company, (ii) present
fairly the financial condition of the Company at the dates thereof and the
results of their operations and cash flows for the periods then ended, (iii) are
true and accurate in all material respects and (iv) were prepared in conformity
with GAAP, consistently applied.
 
(b) The Company does not have any liabilities or obligations (whether absolute,
accrued, contingent or otherwise) that were not fully reflected or reserved
against in the balance sheet of the Company as of June 4, 2014. The reserves
reflected in such balance sheet are adequate, appropriate and reasonable and the
reserves reflected in the balance sheet are in accordance with GAAP consistently
applied.
 
4.11 Compliance with Law. The operations of REM have been conducted in all
material respects in accordance with all applicable Laws. Neither REM nor the
Principal has received any notification of any asserted present or past failure
to comply with any such Laws, and REM is in compliance in all respects with all
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any such Laws. The Licenses
constitute all licenses, permits, orders, certificates, authorizations or other
approvals of Governmental Bodies required for the conduct of its business under
applicable Laws. The Company is not in violation of any such License. All such
Licenses are in full force and effect, and no suspension or cancellation thereof
has been threatened.
 
4.12 Title to Property; Sufficiency; Encumbrances.
 
(a) The Company leases or owns all the properties and assets used by it in the
conduct of its business, including, without limitation, the Assets, and with
respect to Contract rights, is a party to and enjoys the right to the benefits
of all Contracts used in or relating to the conduct of its business. The Company
has good and marketable title to, or, in the case of leased assets, valid and
subsisting leasehold interests in, all of its assets and properties (including,
without limitation, the Assets), free and clear of all Encumbrances.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) Following the consummation of the Contemplated Transactions, the Purchaser
will own, pursuant to good and marketable title, or lease, under valid and
subsisting leases, or otherwise retain its respective interest in, the Assets
without incurring any penalty or other adverse consequence, including, without
limitation, any increase in rentals, royalties, or licenses or other fees
imposed as a result of, or arising from, the consummation of the Contemplated
Transactions.
 
4.13 Intellectual Property Rights. (a) No Intellectual Property of the Company
which is necessary for the conduct of Company’s business as currently conducted
or as currently proposed to be conducted has been or is now involved in any
cancellation, dispute or litigation, and no such action is threatened. No patent
of the Company has been or is now involved in any interference, reissue,
re-examination or opposition proceeding.
 
(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s business as currently conducted to which the Company is a party or by
which any of its assets are bound are valid and binding obligations of the
Company and the other parties thereto, enforceable in accordance with their
terms, and there exists no event or condition which will result in a material
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default by the Company under any such License.
 
(c) The Company owns or has the valid right to use all of the Intellectual
Property that is necessary for the conduct of the Company’s business as
currently conducted and for the ownership, maintenance and operation of the
Company’s properties and assets, free and clear of all Encumbrances. The Company
has a valid and enforceable right to use all third-party Intellectual Property
and confidential information used or held for use in the business of the
Company.
 
(d) The consummation of the Contemplated Transactions will not result in the
alteration, loss, impairment of or restriction on the Company’s ownership or
right to use any of the Intellectual Property which is necessary for the conduct
of Company’s business as currently conducted or as currently proposed to be
conducted.
 
4.14 Contracts.
 
(a) The Company has no obligations under, and is not a party to any supplier
Contract which is not an Assigned Contract nor does the Company need any
Contract which is not an Assigned Contract. The Company is not a party to any
Assigned Contract as to which the Company has been advised that the Assigned
Contract will be terminated or that by its terms is subject to renegotiation.
 
 
12

--------------------------------------------------------------------------------

 


(b) Except as set forth on Schedule 4.5, no consent of any party to any Assigned
Contract is required in connection with the execution, delivery and performance
of this Agreement or the Contemplated Transactions.
 
(c) The Company is not in default under any Assigned Contract, nor has any event
occurred, which through the passage of time or the giving of notice, or both,
would constitute a default by the Company, would cause the acceleration of any
of the Company’s obligations thereunder, would result in the creation of any
Encumbrance or restriction on any of the Assets. No third party is in default
under any lease or Contract to which the Company is a party, nor has any event
occurred that, through the passage of time or the giving of notice, or both,
would constitute a default thereunder.
 
(d) Neither the Company nor the Principal is a party to or bound by any Contract
which (i) limits the Company or the Principal from competing in any line of
business or with any Person or in any geographic area or during any time period
or (ii) grants any Person any preferential right to purchase from the Company or
the Principal, any properties or assets of the Company or the Principal or of
any capital stock, or securities convertible into, any capital stock of the
Company.
 
4.15 Affiliated Transactions. Except as set forth on Schedule 4.15, no Affiliate
or other family member (i) has borrowed or has been advanced funds from or
loaned funds to the Company, (ii) is a party to a Contract with the Company or
(iii) has engaged in any transaction with the Company.
 
4.16 Ordinary Course. Since inception, the business has been conducted only in
the ordinary and usual course of business consistent with past practice. Without
limiting the generality of the foregoing, the Company has not (i) suffered any
adverse change in its financial condition, the business or operations or in the
Assets; or (ii) sold, transferred, or otherwise disposed of any material portion
of its properties or Assets.

 
4.17 Employee Matters. The Company is not (a) a party to any union, collective
bargaining or similar agreement; (b) providing or obligated to provide any
profit sharing, deferred compensation, bonus, savings, stock option, stock
purchase, pension, consulting, retirement, welfare or other incentive plan or
agreement; (c) except as disclosed on Schedule 4.17, providing or obligated to
provide “fringe benefits” or any employee perquisites to employees, including,
without limitation, vacation, sick leave, medical, hospitalization, insurance
and related benefits; or (d) a party to any employment or consulting agreement.
Except as disclosed on Schedule 4.17, no present or former employee of the
Company has any claim on account of or for bonuses, vacation, time off earned or
otherwise. On or before the Closing Date all accrued wages, salary, bonus,
commissions, vacation and sick pay and Taxes relating thereto shall be paid by
Company to the officers, directors, and employees of Company other than
Principal.
 
4.18 Records. The Records are the true books and records of the business of the
Company and truly and accurately reflect the underlying facts and transactions.
No other records other than the Records or documents exist which are necessary
to operate the business.
 
 
13

--------------------------------------------------------------------------------

 


4.19 Securities Representations.
 
(a) Investment Purposes. REM and/or the Principal is acquiring the Shares for
his own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in any transactions that would be in violation of
the Securities Act or any state securities or "blue-sky" laws. No other Person
has a direct or indirect beneficial interest in, and neither REM nor the
Principal has any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
party, with respect to, the Shares or any part thereof that would be in
violation of the Securities Act or any state securities or "blue-sky" laws or
other applicable Law.
 
(b) No General Solicitation. REM and/or the Principal is not receiving the
Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio; or presented at any seminar or similar
gathering; or any solicitation of a subscription by a Person previously known to
REM and/or the Principal.
 
(c) No Obligation to Register Shares. REM and/or the Principal understands that
the Purchaser is under no obligation to register the Shares under the Securities
Act, or to assist REM and/or the Principal in complying with the Securities Act
or the securities laws of any state of the United States. REM and/or the
Principal understands that the Shares must be held indefinitely unless the sale
thereof is subsequently registered under the Securities Act and applicable state
securities laws or exemptions from such registration are available. All
certificates evidencing the Shares will bear a legend stating that the Shares
have not been registered under the Securities Act or state securities laws and
they may not be resold unless they are registered under the Securities Act and
applicable state securities laws or exempt therefrom.
 
(d) Investment Experience. REM and/or the Principal, or his professional
advisor, has such knowledge and experience in finance, securities, taxation,
investments and other business matters as to evaluate investments in a company
such as the Purchaser and the risks inherent with the Shares. By reason of the
business and financial experience of such Person or his professional advisor,
REM and/or the Principal can protect its own interests in connection with the
receipt of the Shares. REM and/or the Principal is able to afford the loss of
his entire investment in the Shares.
 
(e) Exemption from Registration. REM and/or the Principal acknowledge his
understanding that the offering and sale of the Shares is intended to be exempt
from registration under the Securities Act. In furtherance thereof, in addition
to the other representations and warranties of REM and/or the Principal made
herein, REM and/or the Principal further represents and warrants to and agrees
with the Purchaser as follows:
 
(1) REM and/or the Principal has the financial ability to bear the economic risk
of his investment, has adequate means for providing for his current needs and
personal contingencies and has no need for liquidity with respect to the Shares;
 
 
14

--------------------------------------------------------------------------------

 


(2) REM and/or the Principal has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Shares;
 
(3) REM and/or the Principal has been provided an opportunity for a reasonable
period of time prior to the date hereof to obtain additional information
concerning the Purchaser and all other information to the extent the Purchaser
possesses such information or can acquire it without unreasonable effort or
expense; and
 
(4) REM and/or the Principal has received and reviewed the documents filed by
the Purchaser with the SEC and has also considered the uncertainties and
difficulties frequently encountered by companies such as the Purchaser.
 
4.20 Accuracy. All representations, warranties and certifications contained in
this Agreement, including any schedules delivered herewith, and all the other
documents delivered in connection with this Agreement and the Contemplated
Transaction delivered directly or indirectly by the Company or the Principal are
true, correct and complete in all material respects, do not contain any
statement which is false or misleading with respect to a material fact and do
not omit to state a material fact necessary in order to make the statements
herein and therein not false or misleading.
 
5. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. Purchaser hereby represents
and warrants to the Company and the Principal as follows:
 
5.1 Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
Purchaser has all requisite corporate or other power to own, operate and lease
its respective properties and carry on its respective business as the same is
now being conducted.
 
5.2 Authority Relative to Agreement. Purchaser has all requisite power and
authority, corporate or otherwise, to execute, deliver and perform its
obligations under this Agreement and has taken all action, corporate or
otherwise, necessary in order to execute and deliver the Transaction Documents
and all other instruments or agreements to be executed in connection herewith
and to consummate the Contemplated Transactions. This Agreement has been duly
executed and delivered by Purchaser. This Agreement constitutes the valid and
binding obligation of the Purchaser, enforceable against it in accordance with
its terms, subject to laws relating to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, marshaling or other laws and rules of
law affecting the enforcement generally of creditors’ rights and remedies
(including such as may deny giving effect to waivers of debtors’ or guarantors’
rights).
 
5.3 Absence of Conflict. Neither the execution and delivery of the Transaction
Documents by the Purchaser, nor the consummation of the Contemplated
Transactions by such party, will (a) violate, conflict with, result in a breach
or termination of, constitute a default under or give rise to a right to
terminate, amend, cancel or accelerate (or an event which, with notice or lapse
of time or both, would constitute the same) (i) any material Contract to which
Purchaser is a party or by which any of its respective properties or assets is
bound; (ii) the Certificate of Incorporation or Bylaws of Purchaser, as the case
may be, or (iii) any Law, order of a Governmental Body or any other restriction
of any kind or character applicable to such party or any of its respective
properties or assets; or (b) result in the creation or imposition of any
Encumbrance upon any properties or assets of such party except where any such
violation, conflict, breach, termination, default, amendment, cancellation,
acceleration or Encumbrance would not have a material adverse effect on the
party or the Contemplated Transactions.
 
 
15

--------------------------------------------------------------------------------

 
 
5.4 Consents and Approvals. No consent, waiver, registration, certificate,
approval, grant, franchise, concession, permit, license, exception or
authorization of, or declaration or filing with, or notice or report to, (a) any
Governmental Body and (b) any other Person (including, but not limited to, any
party to a Contract of the Purchaser), is required in connection with the
execution, delivery and performance of the Transaction Documents by the
Purchaser, other than approvals which have already been obtained and except
where the failure to obtain any such approval would not have a material adverse
effect on the Contemplated Transactions, other than the filing of the Current
Report on Form 8-K with respect to the Asset Purchase.
 
5.5 No Brokers or Finders. Purchaser has not, nor have its Affiliates, officers,
directors or employees, employed any broker or finder or incurred any liability
for any brokerage or finder's fee or commissions or similar payment in
connection with any of the Contemplated Transactions.
 
5.6 The Shares. When issued in accordance with the terms of this Agreement, the
Shares constituting part of the purchase price of the Assets shall be duly
authorized, validly issued, fully paid and non-assessable, free and clear of any
Encumbrances other than pursuant to applicable securities Laws.
 
5.7 SEC Filings. No document or disclosure filed by Purchaser with the SEC and
includes any untrue statement or omits to state a material fact necessary in
order to make the statements made, in the light of the circumstances under which
they were made, not misleading. Each of the documents, at the time it was filed,
complied with the Securities Act and the Securities Exchange Act of 1934, as
amended.
 
5.8 Accuracy. All representations, warranties and certifications contained in
this Agreement, including any schedules delivered herewith, and all the other
documents delivered in connection with this Agreement and the Contemplated
Transaction delivered directly or indirectly by the Purchaser is true, correct
and complete in all material respects, do not contain any statement which is
false or misleading with respect to a material fact and do not omit to state a
material fact necessary in order to make the statements herein and therein not
false or misleading.
 
 
16

--------------------------------------------------------------------------------

 
 
6. COVENANTS PRIOR TO CLOSING.
 
6.1 Access Prior to the Closing.
 
(a) Between the date of this Agreement and the earlier of the termination of
this Agreement in accordance with the terms hereof or the Closing, the Company
and the Principal shall (i) give Purchaser and its authorized representatives
and agents full and complete access to all properties, personnel, facilities and
offices of the Company and to all the books and records of the Company (and
permit such parties to make copies thereof), (ii) permit the Purchaser and its
authorized representative and agents to make inspections thereof, and (iii)
cause the officers and employees of, and consultants to, the Company to furnish
the Purchaser with all financial information and operating data and other
information with respect to the business and properties of the Company and to
discuss with such parties and its representatives the affairs of the Company;
provided, however that the Company shall not warrant the accuracy of such data
or information except as expressly set forth in this Agreement.
 
(b) Each of the Parties shall use reasonable efforts to cause their respective
Affiliates, officers, directors, employees, auditors, attorneys, consultants,
advisors and agents, to treat as confidential and hold in strict confidence,
unless compelled to disclose by the Court or other judicial or administrative
process or, in the opinion of its counsel, by other requirements of Law, and
after prior written notice to the other Party, all confidential information of
the Company or the Purchaser, as the case may be, furnished to the Purchaser by
the Company or the Principal or to the Company or the Principal by the
Purchaser, as the case may be, or any of their respective representatives in
connection with the Contemplated Transactions and will not release or disclose
such confidential information to any other Person, except their respective
auditors, attorneys, financial advisors and other consultants, agents and
advisors in connection with the consummation of the Contemplated Transactions.
If the Asset Purchase does not occur (i) such confidence shall be maintained by
the Parties and each Party shall use reasonable efforts to cause its officers,
directors, Affiliates and such other Persons to maintain such confidence, except
to the extent such information comes into the public domain (other than as a
result of an action by such Party, its officers, directors or such other Persons
in contravention of this Agreement), and (ii) upon the request of any Party, the
other Party shall promptly destroy or return to the requesting Party any
materials (written, electronic or otherwise) remaining in its possession, which
materials it has received from the requesting Party or its representatives,
together with any analyses or other derivatives based upon the materials
provided.
 
6.2 Publicity. Neither the Company nor the Principal shall, and neither of them
shall permit any Affiliate to, issue any press release or make any other
statement or disclosure with respect to this Agreement or the Contemplated
Transactions without the prior written approval of the Purchaser. Nothing
contained herein shall prevent any Party at any time from furnishing any
required information to any Governmental Body or making any other statement or
disclosure with respect to this Agreement and the Contemplated Transactions
(after consulting with the other Parties hereto) if required by Law.
 
 
17

--------------------------------------------------------------------------------

 
 
6.3 Conduct of Business. Except as expressly consented to in writing by the
Purchaser, between the date of this Agreement and until the earlier of the
termination of this Agreement in accordance with the terms hereof or the
Closing, the Company shall conduct its business diligently, in good faith and
only in the ordinary course of business consistent with past practice and use
all its reasonable efforts to preserve intact its present business organization
and employees and to preserve the goodwill of Persons having business relations
with it. Without limiting the generality of the foregoing, the Company and the
Principal shall not, directly or indirectly:
 
(a) amend its Articles of Organization or Operating Agreement;
 
(b) acquire any capital stock or other equity securities of any Person or any
equity or ownership interest in any business;
 
(c) incur or guarantee any debt or liabilities of any kind or make any loans of
any kind;
 
(d) (i) split, combine or reclassify its outstanding capital stock or declare,
set aside or pay any dividend or distribution payable in cash, membership
interests, economic interests, property or otherwise, (ii) spin-off any assets
or businesses, sell any assets or businesses or effect any extraordinary
corporate transaction, (iii) engage in any transaction for the purpose of
effecting a recapitalization, or (iv) engage in any transaction or series of
related transactions which has a similar effect to any of the foregoing;
 
(e) issue or sell, transfer, pledge or otherwise dispose of, or agree to issue,
sell, pledge or otherwise dispose of, any additional membership interests or
economic interests of, or any options, warrants or rights of any kind to acquire
any debt or equity securities convertible into or exchangeable for such
membership interests or economic interests;
 
(f) redeem, purchase, acquire or offer to purchase or acquire any shares of its
membership interests or economic interests;
 
(g) without the express written consent of the Purchaser, enter into any
Contract (written or oral) or transaction (A) not in the ordinary course of
business, (B) involving consideration in excess of $10,000.00 or (C) for the
sale, acquisition or lease of any assets or business, including without
limitation directly or indirectly sell, lease, mortgage or otherwise Encumber
any of its properties or assets;
 
(h) modify the terms of, terminate or fail in any respect to comply with the
terms of any Contract;
 
(i) grant or agree to grant any employee or agent of the Company any increase in
wages or bonus, severance, profit sharing, retirement, deferred compensation or
other compensation or benefit;
 
(j) enter into or amend any employment, consulting, severance or similar
Contract; or
 
(k) agree or otherwise commit, whether in writing or otherwise, to do, or take
any action or omit to take any action that would result in, any of the
foregoing.
 
 
18

--------------------------------------------------------------------------------

 
 
6.4 Exclusivity. Through the earlier of the Closing or the date of termination
of this Agreement pursuant to the terms of this Agreement and except as directed
by the Court, neither the Company nor the Principal shall, directly or
indirectly, through any director, officer, employee, agent, representative or
otherwise (and each of said Parties shall use reasonable efforts to insure such
Persons shall not directly or indirectly) (i) solicit, initiate or encourage the
submission of inquiries, proposals or offers from any Person relating to (x) any
business combination with respect to the Company or the business of the Company;
or (y) the sale of any of the assets and/or capital stock of the Company (an
"Alternative Transaction"), (ii) enter into or participate in any negotiations,
or initiate any discussions or continue any discussions initiated by others,
regarding any Alternative Transaction, or furnish to any other Person any
information with respect to the assets or business of the Company or its
business for the purposes of pursuing a possible Alternative Transaction with
any other party, or (iii) otherwise participate in, assist, facilitate or
encourage any effort or attempt by any other Person to do any of the foregoing
except as required by law as fiduciaries. The Company shall promptly notify the
Purchaser of any proposal or inquiry made to it or the Principal or any of its
directors, officers, employees, agents, representatives, or otherwise with
respect to any of the foregoing.
 
6.5 Amending Schedules and Exhibits. From time to time prior to the Closing, the
Company shall promptly provide, supplement and/or amend the exhibits and
schedules hereto with respect to any matter arising after the date of this
Agreement which, if existing or occurring at the date of this Agreement, would
have been required to have been set forth on the schedules to this Agreement.
Such supplement or amendment shall have the effect of curing any related
misrepresentation or breach of warranty made in connection with the transactions
contemplated by this Agreement; provided, however, that if such
misrepresentation or breach is material, the Purchaser shall have a commercially
reasonable period of time following receipt of any supplemented or amended
schedules to elect (i) to terminate this Agreement without any further liability
to the Parties or (ii) in such non-amending party’s sole discretion, to waive
such breach and consummate the transactions contemplated by this Agreement.
 
6.6 Remedies. In addition to any and all other remedies available at law or
equity, in the event the Company or the Principal shall breach or threaten to
breach any of the provisions of this Article 6, each of the Company and the
Principal agrees and acknowledges that damages would be difficult to ascertain,
the Purchaser and its Affiliates will suffer immediate, irreparable harm, and
the Purchaser and its Affiliates shall be entitled, in addition to any and all
other remedies, to an injunction issued by a court of competent jurisdiction
restraining the aforesaid violations of the Company and/or the Principal,
without the necessity of posting a bond. Nothing contained in this Section 6.6
is intended to limit in any way any of the rights or remedies of any party to
this Agreement in respect of any breach or threatened breach of this or any
other provision of this Agreement. The Company and the Principal acknowledge and
agree that there is no adequate remedy at law for any such breach or threatened
breach and, in the event that any action or proceeding is brought seeking
injunctive relief, said Party shall not use as a defense thereto that there is
an adequate remedy at law.
 
 
19

--------------------------------------------------------------------------------

 
 
Furthermore, the Purchaser shall be entitled to a right of specific performance
upon a breach of this Agreement by the Company and/or the Principal.
 
7. CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER. The obligations of the
Purchaser to effect the Contemplated Transactions shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions, any
one or more of which may be waived by the Purchaser:
 
7.1 Representations, Warranties and Agreements.
 
(a) The representations and warranties of the Company and the Principal set
forth in this Agreement shall be true and correct in all respects as of the date
of the Closing with the same effect as though made as of the Closing, unless
made as of another date, in which case they shall be true and correct in all
respects as of such date;
 
(b) All schedules and exhibits shall be completed in such detail as is
reasonably satisfactory to the Purchaser; and
 
(b) The Company and the Principal shall have performed and complied in all
material respects with the agreements contained in this Agreement required to be
performed and complied with by it prior to or as of the Closing.
 
The Purchaser shall have received a certificate to the foregoing effect signed
by an authorized executive officer of the Company and from the Principal.
 
7.2 Current Report on Form 8-K. The Company, with the assistance of the
Purchaser, shall have prepared the Current Report on Form 8-K required by
applicable Law as a result on the consummation of the transactions contemplated
hereby.
 
7.3 No Injunction. There shall not be in effect or threatened any injunction,
order or decree of a Governmental Body of competent jurisdiction that prohibits
or delays, or seeks to prohibit or delay, consummation of any material part of
the Contemplated Transactions.
 
7.4 Approvals. Any Company Approvals necessary in connection with the execution,
delivery and performance of this Agreement by the Company or for the
consummation of the Contemplated Transactions shall have been obtained and
delivered to the Purchaser and shall be in full force and effect.
 
7.5 No Material Adverse Effect. No event, occurrence, fact, condition, change,
development or effect shall have occurred, exist or come to exist since the date
of this Agreement that, individually or in the aggregate, has constituted or
resulted in, or could reasonably be expected to constitute or result in, a
material adverse effect on the Company’s business.
 
7.6 Corporate Approval. Prior to the Closing, this Agreement and the
Contemplated Transactions shall have been duly approved by all the members and
the managers of each Company in accordance with applicable Law.
 
 
20

--------------------------------------------------------------------------------

 
 
7.7 Secretary of State Certificate. The Purchaser shall have received a
certificate of the Secretary of State of the State of Colorado with respect to
the Company as of a recent date, showing the Company to be validly existing in
the State of Colorado.
 
7.8 Secretary’s Certificate of the Company. The Purchaser shall have received a
certificate of the Secretary of the Company certifying (i) a true and complete
copy of the resolutions duly and validly adopted by the members and managers of
the Company, evidencing the authorization of the execution and delivery of this
Agreement and the consummation of the Contemplated Transactions, (ii) the names
and signatures of the members and manager of the Company authorized to sign this
Agreement and the other documents to be delivered hereunder and (iii) a true and
complete copy of the Articles of Organization and Operating Agreement of the
Company.
 
7.9 Agreements. The Transaction Documents shall have been duly executed and
delivered by the Company and the Principal, as the case may be.
 
7.10 Proceedings Satisfactory. All certificates, opinions and other documents to
be delivered by the Company to the Purchaser and all other matters to be
accomplished by the Company prior to or at the Closing shall be reasonably
satisfactory in the judgment of the Purchaser and its counsel.
 
8. CONDITIONS TO THE OBLIGATIONS OF THE COMPANY AND THE PRINCIPAL. The
obligations of the Company and the Principal to effect the Contemplated
Transactions shall be subject to the satisfaction at or prior to the Closing of
each of the following conditions, any one or more of which may be waived by the
Company and/or the Principal:
 
8.1 Representations, Warranties and Agreements.
 
(a) The representations and warranties of the Purchaser set forth in this
Agreement shall be updated if necessary to remain true and correct in all
material respects as of the date of this Agreement and as of the Closing with
the same effect as though made as of the Closing, unless made as of another
date, in which case they shall be true and correct in all material respects as
of such date; and
 
(b) The Purchaser shall have performed and complied in all material respects
with the agreements contained in this Agreement required to be performed and
complied with by them prior to or as of the Closing.
 
The Company shall have received a certificate to the foregoing effect signed by
an authorized executive officer of the Purchaser.
 
8.2 No Injunction. There shall not be in effect or threatened any injunction,
order or decree of a Governmental Body of competent jurisdiction that prohibits
or delays, or seeks to prohibit or delay, consummation of any material part of
the Contemplated Transactions.
 
 
21

--------------------------------------------------------------------------------

 
 
8.3 Approvals. All approvals necessary in connection with the execution,
delivery and performance of this Agreement by the Purchaser or for the
consummation of the Contemplated Transactions shall have been obtained or made
and shall be in full force and effect.
 
8.4 Proceedings Satisfactory. All certificates, opinions and other documents to
be delivered by the Purchaser to the Company and all other corporate or
organizational matters to be accomplished by the Purchaser prior to or at the
Closing shall be satisfactory in the reasonable judgment of the Company and its
counsel.
 
8.5 Corporate Approval. Prior to the Closing, this Agreement, the Contemplated
Transactions shall have been duly approved by the Board of Directors of the
Purchaser, in accordance with applicable Law.
 
8.6 Secretary of State Certificate. The Company shall have received a
certificate of the Secretary of State of the State of Nevada with respect to the
Purchaser as of a recent date, showing the Purchaser to be validly existing and
in good standing in the State of Nevada.
 
8.7 Secretary’s Certificate. The Company shall have received a certificate of
the Secretary of the Purchaser certifying (i) a true and complete copy of the
resolutions duly and validly adopted by the Board of Directors of the Purchaser
evidencing the authorization of the execution and delivery of this Agreement,
the consummation of the Contemplated Transactions, and (ii) the names and
signatures of the officers of the Purchaser authorized to sign this Agreement
and the other documents to be delivered hereunder.
 
8.8 Agreements. The Transaction Documents shall have been duly executed and
delivered by the Purchaser.
 
9. AUDITED FINANCIAL STATEMENTS.
 
9.1 Audited Financial Statements. Promptly after the execution and delivery of
this Agreement, the Purchaser shall instruct independent auditors to prepare and
audit the financial statements of REM and such other information as may be
required in order for the Purchaser to consummate the Contemplated Transactions.
All costs and expenses relating thereto shall be incurred by the Purchaser.
Purchaser shall provide REM with copies of the audited financial statements
within five (3) days after the receipt thereof.
 
9.2 Receipt of Audited Financials. Notwithstanding anything contained in this
Agreement to the contrary, the Purchaser shall not be required to consummate the
Contemplated Transactions until and unless (i) the audited financial statements
do not disclose a material adverse change from the unaudited financial
statements of the Company, (ii) the audited financial statements comply with all
applicable rules and regulations of the SEC, and (iii) the Purchaser has
received the necessary consent from its independent auditors with respect
thereto.
 
 
22

--------------------------------------------------------------------------------

 
 
10. INDEMNIFICATION; SURVIVAL.
 
10.1 Indemnification by the Company and Principal. The Company and the
Principal, jointly and severally, shall indemnify and hold harmless the
Purchaser and its Affiliates, officers, directors, stockholders, employees and
agents and the successors and assigns of all of them (the "Purchaser Indemnified
Parties"), and shall reimburse the Purchaser Indemnified Parties for, any loss,
liability, claim, damage, expense (including, but not limited to, costs of
investigation and defense and attorneys' fees) (collectively, "Damages"),
resulting from or arising out of (a) any material inaccuracy or breach of any of
the representations and warranties, of the Company or the Principal in this
Agreement or in any certificate or document delivered by the Company or the
Principal pursuant to this Agreement, (b) any failure by the Company or the
Principal to perform or comply in any material respect with any agreement
(except to the extent disclosed to Purchaser prior to the Closing), covenant or
obligation in this Agreement or in any certificate or document delivered by the
Company or the Principal pursuant to this Agreement to be performed by or
complied with by the Company or the Principal, (c) any claims (other than claims
related to Assumed Liabilities) made by a third Person against the Purchaser or
the Assets based upon a Contractual obligation of the Company or the Principal
for services performed prior to the Closing Date, (d) any claims made at any
time arising out of, or in connection with, any environmental laws or
environmental conditions on or relating to the Assets which are based upon
conditions existing prior to the Closing Date, (e) Taxes attributable to the
ownership of the Assets prior to the Closing, (f) Taxes attributable to the
conduct by the Company of its business or the Company's operation or ownership
of its assets, (g) any claims on account of the failure of the Company to comply
with applicable bulk sales or bulk transfer Laws, (h) any claim made at any time
by any Governmental Body in respect of the business of the Company for all
periods prior to the Closing Date, (i) any debt, claim, liability or obligation
of the Company or the Principal other than the Assumed Liabilities or (j) any
litigation, action, claim, proceeding or investigation by any third party
relating to or arising out of the business or operations of the Company or the
Principal.
 
10.2 Indemnification by the Purchaser. The Purchaser shall indemnify and hold
harmless the Company, the Principal and their respective Affiliates, officers,
directors, stockholders, employees, agents and the successors and assigns of all
of them (the "Company Indemnified Parties"), and shall reimburse the Company
Indemnified Parties for any Damages resulting from or arising out of (a) any
material inaccuracy or breach of any of the representations and warranties of
the Purchaser in this Agreement or in any certificate or document delivered by
the Purchaser to the Company pursuant to this Agreement, or (b) any failure by
the Purchaser to perform or comply with, in any material respect, any agreement,
covenant or obligation in this Agreement or in any certificate or document
delivered by the Purchaser pursuant to this Agreement to be performed by or
complied with by the Purchaser, including without limitation Purchaser’s
obligations with respect to the Assumed Liabilities.
 
10.3 Survival. All representations, warranties, covenants and agreements of the
Parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive the Closing for eighteen months from the Closing
Date, except the representations and warranties set forth in Section 4.8 which
shall survive until the expiration of the applicable statute of limitations.
 
 
23

--------------------------------------------------------------------------------

 
 
11. TERMINATION.
 
11.1 Termination Procedures. This Agreement may be terminated as follows:
 
(a) by mutual written agreement of all of the Parties at any time;
 
(b) by the Purchaser, by notice to the Company or the Principal, if either of
the Company or the Principal has breached this Agreement in any material respect
and such breach is not cured within ten (10) days after written notice from the
Purchaser;
 
(c) by either the Company or the Principal, by notice to the Purchaser, if the
Purchaser has breached this Agreement in any material respect and such breach is
not cured within ten (10) days after written notice from either Company or the
Principal; or
 
(d) by any Party by written notice to the other Parties if any condition set
forth in this Agreement has not been satisfied in accordance with the terms
hereof or if satisfaction of such condition is or becomes impossible, other than
through the failure of the party seeking to terminate this Agreement to comply
fully with its obligations hereunder.
 
11.2 Effect of Termination. In the event that this Agreement is terminated, this
Agreement shall terminate without any liability or further obligation of any
Party to another, except for the obligations of the Parties under Sections
6.1(b) and 6.2.
 
11.3 Expenses. Except as provided herein to the contrary, the Parties shall each
bear their own respective expenses incurred in connection with this Agreement
and the Contemplated Transactions.
 
12. MISCELLANEOUS.
 
12.1 Entire Agreement. This Agreement contains, and is intended as, a complete
and exclusive statement of all of the terms and the arrangements between the
Parties with respect to the matters provided for, supersedes any previous
agreements and understandings between the Parties with respect to those matters
and cannot be changed or terminated orally.
 
12.2 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
12.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York applicable to agreements made
and to be performed therein without giving effect to conflicts of law
principles. Each of the Parties agree to submit to the jurisdiction of the
federal or state courts located in Denver, CO in any actions or proceedings
arising out of or relating to this Agreement. Each of the Parties, by execution
and delivery of this Agreement, expressly and irrevocably (i) consent and submit
to the personal jurisdiction of any of such courts in any such action or
proceeding; (ii) consent to the service of any complaint, summons, notice or
other process relating to any such action or proceeding by delivery thereof to
such party as set forth in Section 12.6 below and (iii) waive any claim or
defense in any such action or proceeding based on any alleged lack of personal
jurisdiction, improper venue or forum non conveniens or any similar basis. EACH
OF THE UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS PERMITTED SUCCESSORS AND
ASSIGNS THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INSTITUTED IN
CONNECTION WITH THIS AGREEMENT.
 
 
24

--------------------------------------------------------------------------------

 
 
12.4 Further Assurances. In case at any time after the Closing, any further
action or the execution and delivery of any additional documents or instruments
shall be necessary or desirable to carry out the purposes of this Agreement and
render effective the consummation of the Contemplated Transactions, the Parties
shall take such actions and execute such additional documents and instruments as
may be reasonably requested by any other Party.
 
12.5 Headings. The section headings contained in this Agreement are solely for
the purpose of reference, are not part of the Agreement of the Parties and shall
not in any way affect the meaning or interpretation of this Agreement. All
references in this Agreement to Sections, Schedules and Exhibits are to
sections, schedules and exhibits to this Agreement, unless otherwise indicated.
 
12.6 Notices. All notices, requests, claims, demands and other communications
given or made pursuant to this Agreement shall be in writing and shall be deemed
to have been duly given if delivered in person against written receipt, by
facsimile transmission, by email, overnight courier prepaid, or mailed by
prepaid first class registered or certified mail, postage prepaid, return
receipt requested to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section):


If to the Purchaser, to:
 
Cannabis Kinetics Corporation
3240 W 71st Ave, Unit 5
Westminster CO 80030
Attn: Eric M. Hagen, President / CEO
Email: Eric@CannabisKinetics.com
 
with a copy to:
 
David Lubin & Associates, PLLC
108 S. Franklin Avenue
Lynbrook, NY 11580
Fax: (516) 887-8250
Attn: David Lubin, Esq.
Email: david@dlubinassociates.com

 
 
25

--------------------------------------------------------------------------------

 
 
If to the Principal; to:
 
REM International, LLC
6681 Catarata Place
Castle Rock, CO 80108
Email: Robert.Musa@Comcast.net
C: 303-324-7691
Attn: Robert E. Matuszewski, Principal
 
with a copy to:
 
Law Office of Ryan M. Wood, LLC
8400 E Crescent Pkwy Suite 606
Greenwood Village, CO 80111
T: (720) 491-1788
Fax: (720) 438-7099
Attn: Ryan M. Wood, Esq.
Email: ryanwoodlaw@gmail.com



All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
email, to the email address as provided in this Section, be deemed given upon
sending such email, (iv) if delivered by overnight courier to the address as
provided in this Section, be deemed given on the earlier of the first business
day following the date sent by such overnight courier or upon receipt, or (v) if
delivered by mail in the manner described above to the address provided in this
Section, be deemed given on the earlier of the third business day following
mailing or upon receipt. In order for any such notice to be deemed given as
provided above, other than if sent by email, any such notice must also be
accompanied by an email to the recipient. In order for any such notice to be
deemed given that is sent by email as provided above, any such notice must also
be accompanied by sending such notice in the mail.
 
 
26

--------------------------------------------------------------------------------

 
 
12.7 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns and heirs and representatives. Except as specifically set forth herein,
nothing in this Agreement shall create or be deemed to create any third party
beneficiary rights in any Person who is not a Party. No Party shall assign this
Agreement or of any their rights or obligations hereunder without the prior
written consent of the other Parties. Notwithstanding anything contained herein
to the contrary, the Purchaser can assign this Agreement and all its rights and
obligations hereunder to a wholly-owned subsidiary established for such purpose,
and in such instance all references herein to the Purchaser (other than relating
to the Shares) shall refer to such subsidiary.
 
12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile or other electronic means, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
12.9 Amendment and Waiver. This Agreement may be amended, or any provision of
this Agreement may be waived, provided that such amendment or waiver will be
signed by all the Parties. The waiver of any Party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
breach.
 


 


 
The remainder of this page is intentionally left blank; Signature Pages to
Follow
 
 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this instrument as of the
date and year first above written.
 

  CANNABIS KINETICS CORP.            
By:
/s/ Eric M. Hagen     Name: Eric M. Hagen     Title: President & Chief Executive
Officer  




  REM INTERNATIONAL, LLC            
By:
/s/ Robert E. Matuszewski     Name: Robert E. Matuszewski     Title: Principal  

 
 
28

--------------------------------------------------------------------------------

 






Schedules






Schedule 2.1 Excluded Assets


The Purchaser, Company and Principal agree that in the event of a sale, purchase
and, or acquisition of the Intellectual Property as defined in Schedule 2.1(i)
(“Intellectual Property”) herein, to any entity not currently involved in the
Marijuana, Cannabis and, or Hemp industries as of the date of this Agreement,
that the Purchaser and Principal will share equally in any monetization derived
from the sale, purchase or acquisition of said intellectual property.


Other than as described herein, the Company and its Principal have no excluded
assets.


Schedule 2.1(i) Intellectual Property


The Company’s Intellectual Property includes any and all registered domains and
Trademarks as filed with the domain registry and, or United States Patent and
Trademark Organization as of the date of this Agreement and including but not
limited to the following:


Registered Domains Property:
RemBev.com
EastWestAccess.com
HogFuel.com
JimmyDrink.com
JimmieDrink.com
FreakyFastEnergy.com
48Fuel.com
PapasPunch.com
MonarchAmerica.com
GetMfused.com
GetMfuzed.com


Trademarks Property:
Jimmy Drink™ (Pending – Review)
Freaky Fast Energy™ (Registered)
Papa’s Punch™ (Received Notice of Allowance)
Better Ingredients, Better Energy™ (Pending - Review)
48 Fuel™ (pending)
Hog Fuel™ (Pending)
Monarch™ (Pending)
MFuze™ / MFuse™ (Pending)


 
29

--------------------------------------------------------------------------------

 
 
Schedules
(Continued)
 
Schedule 2.1(ii) Inventory, Equipment, Other Assets


The Company’s assets of the date of this Agreement include, but are not limited
to the following:


-  
652 Cases of energy drink beverage product (15,648 16oz cans) The inventory of
which is currently in the possession of an Officer of the Purchaser.



-  
Other assets include any and all websites, logo’s and graphics, as owned by the
Company as of the date of this Agreement.



Schedule 2.1(iii) Cash and Cash Equivalents


The Company possesses no cash or cash equivalents greater than $1,000.00 derived
through its banking at US Bank, Castle Pines, CO Branch via Checking, Savings or
Money Market accounts as of the date of this Agreement. The company possesses no
other cash or cash equivalents.
 
Schedule 2.1(iv) Licenses


The Company possesses no licenses as of the date of this Agreement.
 
Schedule 2.1(vi) Assigned Contracts


The Company possesses no assigned contracts as of the date of this Agreement.


Schedule 2.2 Assumed Liabilities


The Company has agreed to pay the liabilities of the Company within 30 days of
receipt of the Cash the Shares as identified herein. The known liabilities of
the Company included the following:
 

a. Inventory, Payable $11,595.35 b. Inventory Loan, Payable $6,500.00 (Steven
Brandt, Officer of Purchaser) c. General Counsel, Payable $6,000.00 d. Loan(s),
Payable $8,000.00

 
It is understood by the Purchaser and Purchaser’s agent(s) that any additional
assumed liabilities in the form of approved expenses incurred prior to the
closing date and, or loans assumed by Principal beyond the date of June 20, 2014
will be added to the Purchaser’s Cash amount of this Agreement.
 
 
30

--------------------------------------------------------------------------------

 
 
Schedules
(Continued)
 
Schedule 4.2 Subsidiaries, Other Equity Interests


The Company possesses no subsidiaries and, or other equity interests as of the
date of this Agreement.


Schedule 4.5 Company Approvals


The Company possesses no company approvals as of the date of this Agreement.
 
Schedule 4.8 Tax


The Company is current in accordance with applicable Federal and State tax laws.
 
Schedule 4.11 Compliance with Law


The Company is current and compliant with applicable State and Federal laws.
 
Schedule 4.14 Contracts


The Company possesses no contracts active or pending as of the date of this
Agreement.
 
Schedule 4.13 Intellectual Property Rights


The Company possesses no intellectual property rights other than those as
described within Schedule 2.1(i) herein.


Schedule 4.15 Affiliate Transactions


The Company possesses no affiliate transactions as of the date of this
Agreement.


Schedule 4.17 Employee Matters


The Company has no employees and no employee matters as of the date of this
Agreement.
 
*** End ***
 
 
31

--------------------------------------------------------------------------------